DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the limitation “a circumferential locus” in line 6.  There was not adequate written description support at the time of filing for each one of the recesses to be formed along a circumferential “locus.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “a circumferential locus” in line 6.  It is unknown what is meant by the term “locus” in the context of the claim.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2005/0084569.
Regarding Claim 1, Hu et al. discloses a capsule capable of preparing an edible product on a brewing device (‘569, Paragraph [0068]).  The capsule necessarily has an axial axis defining an axial direction.  The capsule is round in a cross section (cup shaped) taken transverse to the axial axis (‘569, Paragraph [0038]).  The capsule comprises a first construction element having a container form with a side wall and a closed bottom and an open top with an interior collection volume for holding a single portion of an edible substance (coffee) (‘569, Paragraph [0065]) and a second construction element (lid 121) having a lid form that is structure to sealingly cover the open top (‘569, Paragraph [0113]) and confining the interior collection volume of the first construction element providing an entry flow passageway to the interior collection volume of the first construction element.  The second construction element (lid 121) comprises an entry wall part having a disk shape with an exterior upstream surface, and exterior downstream surface in contact with the interior collection volume, and a prevailing wall thickness between two planes that are on a respective one of the exterior upstream and exterior downstream surfaces and are transverse to the axial axis of the capsule when covering the open top of the first construction element.  The entry wall part comprises a substantially rigid material (semirigid) (‘569, Paragraph [0114]) and has a passageway (tortuous path) provided with a circular shape (‘569, Paragraph [0140]), a passageway bottom wall (layer 210) having an upstream oriented side and a downstream oriented side in the axial direction and a passageway side wall (lip 123) disposed centered relative to the axial axis of the capsule.  The passageway bottom wall (layer 210) has a weakened material region (passages 212, 213) formed circumferentially within the passageway bottom wall (layer 210). The passageway bottom wall (layer 210) has a passageway bottom wall thickness that is smaller than the prevailing wall thickness and the respective weakened material region (passages 212, 213) is provided by means of a localized reduction of the passageway bottom wall thickness resulting in a region with a weakened thickness (less material at passages 212, 213, 214) (‘569, FIG. 22) (‘569, Paragraph [0140]).
Further regarding Claim 1, the limitations “for preparing an edible product on a brewing device,” “for holding a single portion of an edible substance,” “that is structured to sealingly cover said open top and thereby confine said interior collection volume of said first construction element and to provide an entry flow passageway for a liquid into the interior collection volume of said first construction element,” “when covering the open top of the first construction element,” “adapted to break under a given upstream flow pressure,” and “thereby facilitating an opening of said passageway bottom wall when impinged by a pressurized upstream flow” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Hu et al. teaches using the capsule to make an edible coffee product (‘569, Paragraph [0065]) in a brewing device (‘569, Paragraph [0066]) and breaking under pressure (‘569, Paragraph [0069]).
Regarding Claim 2, Hu et al. discloses the passageway bottom wall (layer 210) being provided as a reduction of the prevailing wall thickness on a region of circular shape and disposed centered relative to the entry wall part and the weakened material region (passages 212, 213) being provided in a region having the passageway bottom wall thickness in the proximity of a region having the prevailing wall thickness (‘569, FIG. 22).
Regarding Claim 3, Hu et al. discloses the passageway bottom wall (layer 210) having a passageway bottom wall thickness that corresponds to a thickness reduction of the prevailing wall thickness of the entry wall part wherein the passageway bottom wall (layer 210) develops on a plane between the exterior upstream and downstream surfaces of the entry wall part and the passageway bottom wall (layer 210) is provided disposed closer to the upstream oriented surface than to the downstream oriented surface of the entry wall part (‘569, FIG. 22).
Regarding Claim 4, Hu et al. discloses the passageway bottom wall (layer 210) being surrounded downstream by the passageway side wall (lip 123) that extends beyond the plane on the downstream exterior surface of the entry wall part so that the pressurized flow through the weakened material region is deflected and at least the passageway side wall is formed downstream along an oblique region (‘569, FIG. 2) relative to the direction of the axial axis (‘569, FIG. 22).
Regarding Claim 5, Hu et al. discloses the weakened material region being provided along at least most part of a circumferential perimeter and presents a first and second weakened thickness whereby the first weakened thickness is smaller than the second weakened thickness (‘569, FIG. 22).
Regarding Claim 6, Hu et al. is silent regarding the first weakened thickness being between 0.05 and 0.20 times the passageway bottom wall thickness of the passageway bottom wall.  However, limitations relating to the size of the first weakened thickness with respect to the passageway bottom wall thickness is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Hu et al. discloses weakened thickness areas that allows the beverage to pass through.  The recitation of the relative thickness ratios of the first weakened thickness to the passageway bottom wall thickness does not provide any non-obvious functional difference over Hu et al.
Regarding Claim 7, Hu et al. discloses the weakened material region corresponding to the region between a first recess provided on the upstream oriented side of the passageway bottom wall and a second recess provided on the downstream oriented side of the passageway bottom wall whereby each of the recesses develops along a transversal direction along a circumferential alignment and develops in an axial direction so that a distance between the recesses is a value corresponding to the weakened thickness (‘569, FIG. 22).
Regarding Claim 8, Hu et al. discloses the weakened region being a region between two recesses in mutually opposing sides of the passageway bottom wall whereby the recesses present a different shape (circle and line) (‘569, FIG. 22).
Regarding Claim 9, Hu et al. discloses the weakened material region being a region extending between two recesses on the passageway wall that presents different maximum depths relative to the surface planes of respective sides of the passageway bottom wall (‘569, FIGS. 19 and 22).
Regarding Claim 10, Hu et al. discloses the weakened material region being provided as the region extending between two recesses on the passageway bottom wall (layer 210) that present maximum depths that develop in different planes at least approximately parallel to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 11, Hu et al. discloses the weakened material region being provided as the region between two recesses disposed in opposing sides of the passageway bottom wall (layer 210) and presenting at least one oblique surface relative to the axial axis whereby at a closest point between the two recesses are formed two surfaces that are oblique relative to the axial axis (‘569, FIGS. 3A, 19, and 22).
Regarding Claim 12, Hu et al. discloses the weakened material region being provided as the region between two recesses on opposite sides of the passageway bottom wall (layer 210) whereby the recess disposed on the upstream oriented side is formed at least partially closer than the recess disposed on the downstream oriented side with reference to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 13, Hu et al. is silent regarding the weakened material region having a first weakened thickness that develops along a circumferential arch formed with respect to the axial axis.  However, the configuration of the claimed shape of the first weakened thickness is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the first weakened thickness was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.IV.B.).
Regarding Claim 14, Hu et al. discloses a recess region provided on the upstream oriented side of the flow entry wall pat whereby the recess region develops from a second circumferential alignment in the proximity of the passageway wall that defines a region between the recess region and the passageway bottom wall (layer 210) whereby the recess region presents a recess wall thickness that is smaller than the prevailing wall thickness and bigger than the passageway bottom wall thickness of the passageway wall and a region that presents a wall thickness that is bigger than the passageway bottom wall thickness of the passageway bottom wall and bigger than the wall thickness of the recess wall of the recess region (‘569, FIGS. 19 and 22).
Further regarding Claim 14, the limitations “so that said passageway bottom wall is deflected when the pressurized flow breaks said weakened material region”” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 and 16 of copending Application No. 16465,183.  Art that reads on Claims 1-13 and 16 of the ’183 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of Nabeiro et al. U.S. Patent No. 11,447,329.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Examiner notes there are still Double Patenting rejections.  The application 16/468,462 has been patented and the Doublet Patenting rejection for that application has been updated to reflect the issued patent.
Applicant's arguments filed November 18, 2022 with respect to the obviousness rejections under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 13-14 of the Remarks that Hu discloses two basic embodiments that differ with regard to their orientation of a lid in a direction of liquid flow.  Applicant contends that the first basic embodiment shown in FIGS. 1-12 is a lid inflow embodiment wherein a lid 12 is located upstream of a liquid flow through a capsule having holes 14, 15 for inflow of the liquid and that the container capsule 11 has a bottom side 20 with an openable member having a precut line that fractures upon application of a pressure as shown in FIG. 5.  Applicant contends that the second basic embodiment shown in FIGS. 13-27 is a lid outflow embodiment wherein a lid 121 is located downstream of a liquid flow through a container capsule 102 and that the liquid enters the top side of the container capsule 102 and is discharged through a hole in the lid for outflow of the liquid shown in FIG. 14.  Applicant asserts that only the lid inflow embodiment is oriented like the claimed invention, i.e. lid for entry of liquid to the container.
Examiner notes that the rejection of Claim 1 does not reference the embodiment shown in FIGS. 1-12 and only references FIG. 2 with respect to the rejections of Claims 4 and 11 regarding the passageway sidewall being formed downstream along an oblique region relative to the direction of the axial axis.  Additionally, the particular placement of the lid when inserted in the beverage preparation machine is a recitation of the intended use of the capsule used in conjunction with the beverage preparation machine.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 15-16 of the Remarks that Examiner refers to the lid outflow embodiment having lid 121 and alleges that lid 121 in the lid outflow embodiment of Hu is at the discharge side of the capsule 102 whereas Claim 1 requires the lid to provide an entry flow passageway to the interior collection volume of the first construction element is not met and that the downstream side of the lid is in contact with the interior of the capsule.  Applicant continues that outflow lid 121 in FIG. 14 of Hu does not have a circular passageway and that there is not a passageway bottom wall or a weakened material region in a bottom wall that is both circumferential and adapted to break under a given upstream flow pressure.
Examiner argues that water is capable of flowing through lid 121 of the capsule.  The argument that lid 121 is used for a discharge of a liquid that has passed through the capsule are arguments with respect to the intended use of the capsule.  The embodiment shown in FIGS. 22-24 shows a lid (lid 121) having a circular shape and a weakened material region (passages 212-214).  Additionally, applicant’s allegation that there is insufficient thickness for a passageway to be placed in lid 121 and is thin and would not be rigid is clearly refuted by the embodiment shown in FIGS. 22-24 of Hu that shows passages 212-214.  The claims do not specify any particular material thickness of any portions of the lid or any structural properties associated with the claimed “rigid” material of the entry wall part.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 17 of the Remarks that the location of structures “upstream” or “downstream” or the description as entry flow passageway for liquids or the location of passageways with a weakened material within a lid such that they are opened when impinged by a pressurized upstream flow all define the structures of a capsule and the manner in which its structures will act in an intended environment.
Examiner argues that the limitations “for preparing an edible product on a brewing device,” “for holding a single portion of an edible substance,” “that is structured to sealingly cover said open top and thereby confine said interior collection volume of said first construction element and to provide an entry flow passageway for a liquid into the interior collection volume of said first construction element,” “when covering the open top of the first construction element,” “adapted to break under a given upstream flow pressure,” and “thereby facilitating an opening of said passageway bottom wall when impinged by a pressurized upstream flow” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Hu et al. teaches using the capsule to make an edible coffee product (‘569, Paragraph [0065]) in a brewing device (‘569, Paragraph [0066]) and breaking under pressure (‘569, Paragraph [0069]).  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792